DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 02, 2021 has been entered.
 
Response to Amendment
3.        In an amendment dated, November 02, 2021, claim 1 is amended and claim 2 is canceled. Currently claims 1, 3-12 are presented for examination and are pending.

Response to Arguments
4.        Applicant's arguments filed November 02, 2021, have been fully considered but they are not persuasive. 
In the remarks filed on November 02, 2021, applicant argues prior art of record fails to disclose claim limitation of independent claim. The office respectfully disagrees. Prior art of record discloses track users eye based on light beam generator projects the 
As to claim limitation “…wherein the second range is a center range of the target area, and the first range is a surrounding range of the target area.” The office respectfully disagrees. Prior art of record clearly discloses the use of first light beam generator and second light beam generator that are used to project a light beams to a target area (i.e. users eye). And based on reflected light off of the target area (i.e. eye), an image capturer device captures an image on the target area (i.e. eye) to generate image information; wherein received image information of the target area (i.e. eye) is processed to track uses eye. Thus prior art of record clearly discloses the use of two light sources that are used to project light beam into target area to be captured and tracked. Therefore given the use of plurality of light sources (i.e. first and second light beam generators) that project light beam toward target area (i.e. eye), it would have been obvious to an ordinary skill person in the art at the time of the invention to modify prior art of record such that particular light sources (i.e. first or second light beam generators) project its light beam at a desired location of target area (i.e. center, surrounding or top or other areas)  while the other light source projects its beam at a location other than the first light beam projection area in order to yield same predictable result (i.e. track users eye) by highlighting desired area of target area (i.e. eye) that . 

Claim Rejections - 35 USC § 103
5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claim(s) 1, 2-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trail (PG Pub NO 2019/0012540).

As in claim 1, Trail discloses a head mounted display (Par 0002 and Fig 1 item 100), comprising:
a tube; (Fig 2 item 105/110 housing/frame)
a first light beam generator (235b), disposed outside the tube, and projecting a plurality of first light beams to a first range of a target area; (Fig 2 and par 0021-0024) discloses light beam generator disposed and projecting a light beams to a target area (i.e. users eye)
 a second light beam generator (235a), disposed inside the tube, and projecting a second light beam to a second range of the target area; (Fig 2 and par 0019-0022) discloses light beam generator disposed and projecting a light beams to a target area (i.e. users eye)
an image capturer (240), capturing an image on the target area to generate image information; (Fig 2 and Par 0025-0028) discloses eye tracker (i.e. image capturer 240) receives light that is emitted from the light source and reflected off of the eye (i.e. target area)
and a controller (400), receiving the image information, and performing an eye-tracking operation according to the image information [(Fig 4 and Par 0043-0048 and 0059-0060) discloses receiving the image information and processing said information to track uses eye], wherein the second range is a center range of the target area, and the first range is a surrounding range of the target area.(Fig 1-4 and Par 0015, 0043-0045) discloses the use of light beam to track users eye wherein first and second beam generated are used to target eye of the user. But prior art of record fails to explicitly discloses first range is a surrounding range and the second range is a center range of the target area. However given prior art of record use of first and second light beam generator projecting light bean toward users eye; it would have been obvious to configure said lights to target particular area of users eye (i.e. center, surrounding or top or other areas) to yield same predictable result (i.e. track users eye by illuminating desired areas of target object).
wherein in a first time interval: the first light beam generator projects the first light beams to the first range of the target area; the image capturer captures the image on the target area to generate first image information; and the controller respectively calculates a first average brightness and a second average brightness of the first range and the second range according to the first image information, and determines whether to drive the second light beam generator to project the second light beam according to the first average brightness and the second average brightness. (Fig 4 and Par 0048-0055) discloses light beam generator projects the light beams to the range of the target area (i.e. users eye) and image capturer captures the image on the target area to generate image information; and the controller respectively calculates one or more measurement signals from sensors in order to accurately track users eye.

As in claim 3, Trail discloses the head mounted display (Par 0002 and Fig 1 item 100) according to claim 1, wherein in a second time interval subsequent to the first time interval: when a ratio of the second average brightness to the first average brightness is less than a threshold, the controller drives the second light beam generator to project the second light beam; the image capturer captures the image on the target area to generate second image information; and the controller calculates location information of an eyeball on the target area according to the second image information. (obvious) given prior art of record use of first and second light source to track uses eye it would have been obvious to use one light source to compendia brightness of the received image by image capturing device to meet image brightens threshold by varying output of said beam generators. 

As in claim 4, Trail discloses the head mounted display (Par 0002 and Fig 1 item 100) according to claim 3, further comprising: when the ratio of the second average brightness to the first average brightness is less than the threshold and the second light beam generator is turned on, the second light beam generator increases a brightness of the second light beam. It would be obvious to an ordinary skill person in the art to use/turn on second light beam generator to increases first average brightness to be equal to desired output (i.e. threshold). 

As in claim 5, Trail discloses the head mounted display (Par 0002 and Fig 1 item 100)according to claim 4, wherein in the first time interval, the first light beam generator projects the first light beams to a first sub range and a second sub range of the first range; the controller obtains a first sub brightness I1 and a second sub brightness I3 respectively corresponding to the first sub range and the second sub range; and the controller calculates a ratio of twice the second average brightness i2 to a sum of the first sub brightness and the second sub brightness I3 = (2*I2)/(I1+I3). It would have 

As in claim 6, Trail discloses the head mounted display (Par 0002 and Fig 1 item 100) according to claim 5, wherein the brightness of the second light beam is increased when the ratio is less than 80%. It would be an obvious design choice to an ordinary skill person in the art to determine the ratio wherein brightness of the second light beam is increased.

As in claim 7, Trail discloses the head mounted display (Par 0002 and Fig 1 item 100)according to claim 5, wherein when the ratio is greater than 120%, the second light beam generator reduces the brightness of the second light beam. It would be an obvious design choice to an ordinary skill person in the art to determine the ratio wherein brightness of the second light beam is increased or decreased based on desired percentage/threshold.

As in claim 8, Trail discloses the head mounted display (Par 0002 and Fig 1 item 100)according to claim 1, wherein in a first time interval: the second light beam generator projects the second light beam to the second range of the target area; the first light beam generator is turned off; the image capturer captures the image on the target area to generate first image  information; and the controller calculates pupil information of an eyeball in the target area according to the first image information; and in a second time interval different from the first time interval: the first light beam generator projects the first light beams to the first range of the target area; the second light beam generator is turned off; the image capturer captures the image on the target area to generate second image information; and the controller calculates a location and a direction of sight of the eyeball in the target area according to the first image information. (Fig 2 and Par 0019-022) discloses eye tracking system using first and second light beam and image capturing device wherein based on reflected light from users eye (i.e. target area) the controller calculates a location and a direction of sight of the eyeball in the target area according to the image information.

As in claim 9, Trail discloses the head mounted display (Par 0002 and Fig 1 item 100) according to claim 1, further comprising: a lens, disposed on a first side of the tube adjacent to the target area; and a reflector, disposed in the tube, and configured to reflect the second light beam to the target area, wherein the first light beam generator is disposed on an edge of the lens, and the image capturer captures the image information of the target area through the reflector. (Fig 1-3 and Par 0016-0018, 0025-0027 and 0032-0039) discloses said optical element 110 comprising lens on one side of the tube and a reflector configured to reflect light beam to the target area; light beam generator is disposed on an edge of the lens, and the image capturer captures the image information of the target area.

As in claim 10, Trail discloses the head mounted display (Par 0002 and Fig 1 item 100) according to claim 9, wherein the controller further calculates a curvature of a cornea of an eyeball and a distance between the eyeball and the lens according to the image information. (Fig 3-4 and Par 0042, 0043, 0046-0048 and 0059-0060) discloses controller further tracking different parameter of users eye. Thus it would have been obvious to an ordinary skill person in the art at the time of the filing to use said eye tracker that tracks eye movement based on reflected light be use to calculates a curvature of a cornea of an eyeball and a distance between the eyeball and the lens via same sensors.   

As in claim 11, Trail discloses the head mounted display (Par 0002 and Fig 1 item 100) according to claim 9, further comprising: a display panel, disposed on a second side of the tube opposite to the first side. (Fig 1, 4 and Par 0014, 0016 0043-0045) discloses eyewear device 100 is a near-eye-display.

As in claim 12, Trail discloses the head mounted display (Par 0002 and Fig 1 item 100) according to claim 1, wherein the first light beam generator comprises a plurality of first infrared transmitters; the second light beam generator comprises a plurality of second infrared transmitters; and the image capturer is an infrared camera. (Fig 1-4 and Par 0012, 0021 and 0035) discloses eye tracking system having light beam generator that emitters infrared light and camera that detect IR light beam.

Conclusion
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malaika et al (2018/0068449) discloses an eye tracking system comprising IR light beam generator(s), IR camera, and display.

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/BENYAM KETEMA/Primary Examiner, Art Unit 2626